DETAILED ACTION
	This Office action is based on the response filed February 4, 2022 for application 16/740,004.  Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on February 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,568,768 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art fails to disclose, either singly or in combination, the claimed dressing assembly comprising a dressing bolster having a super-absorbent material, an inner layer having a treatment aperture, a breathable dry layer positioned between the dressing bolster and the inner layer, and an over-drape positioned over the dressing bolster and inner layer, wherein the dressing bolster is configured to distribute a compressive force when placed under a reduced pressure in combination with the other claimed limitations.
Claims 2-15 and 20 are allowed for their dependence on allowed claim 1.
Claim 16 is allowed because the prior art fails to disclose, either singly or in combination, the claimed method of treating a tissue site comprising the steps of positioning a dressing assembly over the tissue site, wherein the dressing assembly includes a super-absorbent bolster layer, an inner layer having a treatment aperture, and a breathable dry layer positioned between the bolster layer and the inner layer, deploying an over-drape over the dressing assembly and a portion of an epidermis to provide a fluid seal, coupling a reduced-pressure interface to the over-drape, fluidly coupling a conduit to a reduced-pressure source and to the reduced-pressure interface, and activating the reduced-pressure source to provide a reduced pressure to the dressing assembly in combination with the other claimed limitations.
Claims 17-19 are allowed for their dependence on allowed claim 16.

The closest prior art of record is Joshi (US Patent Pub. 2005/0070835) which discloses a device (10) and method for wound therapy comprising a dressing bolster (106), an over-drape (102) for providing a fluid seal over the dressing bolster, and a reduced-pressure interface (150) (Fig. 4; ¶ 0057-0058).  However, Joshi fails to teach a breathable dry layer positioned between the dressing bolster and the inner layer as required by independent claims 1 and 16.  Further, Joshi teaches that it is an object of the invention to provide a device for creating a negative partial pressure without the use of electrically/chemically powered suction and/or vacuum pumps (¶ 0006), wherein negative pressure is generated due to the absorption of oxygen (¶ 0010 & 0045).  Therefore, the disclosure of Joshi teaches away from modifying the device (10) to include a reduced-pressure source and a delivery conduit as required by claims 16 and 20.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/13/2022